Citation Nr: 0020237	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
March 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that decision, the RO denied the 
veteran's application to reopen a claim for service 
connection for a back disorder on the basis that new and 
material evidence had not been submitted, as well as denied 
the claim for service connection for PTSD.  

FINDINGS OF FACT

1.  The veteran has reported a number of stressful in-service 
experiences while serving aboard the USS TALUGA during 
service, and the record includes diagnoses of PTSD that 
appear to be related to his military service. 

2.  The claim for service connection for PTSD is plausible.  

3.  In a July 1974 rating decision, the RO denied service 
connection for a back disorder; although notified of the 
denial, and of his procedural and appellate rights, in August 
that same month, the veteran did not file an appeal.  

4.  No new evidence has been associated with the claims file 
since the July 1974 rating decision that, when considered 
alone or in conjunction with the evidence previously of 
record, is relevant and probative of the issue under 
consideration and is so significant that it must be 
considered to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A § 5107(a) (West 1991).

2.  The RO's July 1974 rating decistion denying the veteran's 
claim for service connection for a back disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  

3.  As new and material evidence has not been presented, the 
requirements for reopening the claim for service connection 
for a back disability have not been met. 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection-PTSD

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in- 
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s). 38 
C.F.R. § 3.304(f) (1999), see 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d), (f) (1999).

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 80-81.

In order for a claim for service connection to be well 
grounded, there must be competent medical evidence (lay or 
medical, as appropriate) of (1) current disability; (2) an 
in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995). A claim for PTSD requires 
essentially the same elements for rendering the claim well 
grounded, except that the in-service injury or disease is 
satisfied by lay evidence of an in-service stressor, presumed 
credible for purposes of the well- grounded claim analysis.  
See Patton v. West, 12 Vet. App. 272, 276 (1999).

In this case, a VA medical record dated in March 1997 
reflects that the veteran was evaluated at a PTSD program 
seen for symptoms associated with PTSD.  At that time, the 
veteran reported several service stressors.  The veteran 
indicated that while serving aboard the USS TALUGA (TALUGA) 
he constantly felt helpless and fearful that the ship would 
be hit by incoming fire and that if the ship had been hit it 
would have exploded because large amounts of aviation fuel 
were on board.  The veteran reported that the ship was was a 
target because it was given its own escort ships and 
destroyers.  The veteran noted that all of the fire 
destruction of the ship caused the death of many women and 
children.  In addition, the veteran reported civilian 
traumas:  (1) a 1988 boating accident whereby the boat was 
struck by lightening; and (2) a car accident in 1968 whereby 
the veteran dislocated his pelvis.  At the conclusion of 
psychometric testing and a clinical interview, the examiner 
entered, on Axis I, a diagnosis of PTSD; Axis IV stressors 
included exposure to war.  

In light of the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for PTSD is 
plausible, and, hence, well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The development necessary to fulfill the 
duty to assist the veteran in the development of his well-
grounded claim is set forth in the REMAND following the ORDER 
portion of the decision.



II.  New and Material-Back Disability

In July 1974, the RO denied service connection for a back 
disorder.  The evidence before the RO at the time of the July 
1974 rating action included the veteran's service medical 
records and a private hospital record.  The service medical 
records reflect that the veteran reported to sick bay in 
December 1967 with complaints of low back pain (of a two-week 
duration). It was indicated that the veteran had fallen down 
a ladder while carrying laundry.  The examiner noted 
intermittent pain from the upper lumbar and low thoracic to 
sacral region of the spine.  On physical examination, the 
examiner observed palpable spasm of the lower paravertebral 
muscle group.  The impression was acute lumbar spine strain.  
A few weeks later the veteran was seen for continued low back 
difficulties.  It was noted that while operating, the veteran 
had a traumatic injury to the back.  He was prescribed 
medication for the pain and for sleeplessness.  It was note 
that the veteran had chronic low back syndrome for which 
there was no cure.  X-rays of the low back dated in November 
1968 were negative for fracture.  The report of a private 
hospital record dated in December 1968 was also considered by 
the RO in July 1974.  This document shows that the veteran 
was admitted for lumbosacral pain.  It was noted that the 
veteran had been in a one-car accident.  On physical 
examination, there was muscle spasm of the lumbar and 
thoracic spine.  From January 1969 to February 1969, the 
veteran was hospitalized at a service facility for probable 
herniated nucleus pulpuses of the L-5 area of the spine.  It 
was noted that the veteran admitted to having a three-year 
history of intermittent non-radiating low back pain since a 
football injury in high school.  A physical examination of 
the lumbar spine revealed, in pertinent part, mild tenderness 
in the paraspinous muscles bilaterally.  Forward flexion of 
the hips with the knees flexed produced mild nonradiating low 
back pain.  The discharge diagnoses included low back pain, 
etiology unknown.  When examined for separation in March 
1969, there were no complaints, findings, or diagnoses with 
respect to the back.  

Also of record at the time of the July 1974 rating action was 
the report of a VA compensation and pension examination dated 
in July 1974.  At that time, the veteran indicated that he 
had been in an automobile accident in 1968 and incurred an 
injury to his low back.  He complained of intermittent pain 
low back pain since that time.  On physical examination, 
there was no tenderness, muscle spasm, or limitation of 
motion of the lower back.  The diagnosis was residual injury 
of the lower back, by history.  

In July 1974 decision, the RO concluded that the one episode 
of acute back strain in service is insufficient to show that 
the veteran's preexisting back condition was permanently 
aggravated during his military service.  Although the RO 
notified the veteran of the denial of the claim, and of his 
procedural and appellate rights, in August 1974, the veteran 
did not file an appeal.

Following an attempt to reopen the claim, in December 1997, 
the RO determined that new and material evidence to reopen 
the veteran's claim for service connection for a back 
disability had not been submitted.  The denial of the claim 
culminated in the instant appeal.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  If a 
notice of disagreement is not filed within one year of the 
date of mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  
In this case, because the veteran did not appeal the RO's 
July 1974 denial of service connection for a back disability 
within one year of notification of the denial, the decision 
is final.

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991). 

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court), held that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge 
v. West, 155 F.3d 1356 (Fed Cir 1998), articulated a three-
step process for consideration of a previously denied claim:  
first it must be determined whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also Winters 
v. West 12 Vet. App. 203 (1999) (en banc).  

"New and material" evidence is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999). 

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Consideration must be given to all of the evidence received 
since the last disallowance of these claims on any basis.  
Evans v. Brown, 9 Vet. App 273, 282-83 (1993).  Thus, the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the July 1974 decision, 
the last final denial of the claim.  

The evidence associated with the claims file since the July 
1974 rating decision includes private treatment notes, dated 
in August 1995, none of which appear to pertain to complaints 
or findings related to the veteran's back; private laboratory 
test results, dated in August 1996, none of which appear to 
pertain to complaints or findings related to the veteran's 
back; and VA outpatient treatment records, dated from August 
1996 to July 1998, which pertain to treatment for the 
veteran's PTSD.  Although new, none of these records is 
relevant to the veteran's claim for service connection for a 
low back disorder, and, hence, not material for purposes of 
reopening the claim.

Also added to the record are a private medical report dated 
in February 1997 and a EMG (electromyograph)/nerve conduction 
study dated in March 1997.  The report shows that the veteran 
had been complaining of mid and lower thoracic and lumbar 
spine pain since November 1996.  On physical examination, 
paraspinal lumbar and thoracic muscle spasm was noted.  The 
diagnostic impression included severe progressive 
thoracolumbar pain with extension into the left leg, rule out 
spinal stenosis, and rule out lumbar.  The nerve conduction 
study revealed, in pertinent part, findings suggestive of 
bilateral L5 nerve root irritation or peroneal nerve 
involvement.  These records are also new, and, as they relate 
to the veteran's back, are relevant.  However, none of the 
records is probative of the questions of whether a low back 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  Indeed, none of the records 
includes any opinion by a medical professional to the affect 
that any current back disability is in any way related to the 
veteran's military service.  Hence, these records are not 
material for purposes of reopening the claim.  

Also added to the record are various statements by the 
veteran and his representative, advanced in support of his 
claim.  Assertions contained therein may well be cumulative 
of assertions previously advanced by the veteran.  Even if 
new, however, to the extent that the veteran or his 
representative attempt to establish, by their assertions, 
alone, that a medical relationship between any current back 
disability and active military service exists, such 
"evidence" does not provide a basis for reopening the 
claim.  As lay persons without medical training or expertise, 
neither is competent to offer an opinion on medical matters, 
(here, medical causation); hence, lay contentions in this 
regard have no probative value.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Furthermore, where, as here, resolution of 
the issue turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a low back disorder has not been submitted; as 
such, the July 1974 claim remains denied.  


ORDER

As the veteran's claim for service connection for PTSD is 
well grounded, the appeal is granted to this extent.

As new and material evidence to reopen the claim for service 
connection for a back disability has not been received, the 
claim is denied.  

REMAND

As the veteran has presented a well-grounded claim for 
service connection for PTSD, VA has a duty to assist the 
veteran in developing the facts pertinent to the claim.  See 
38 U.S.C.A. § 5107(a) (West 1991).  

The veteran asserts that he has PTSD as a result of several 
in-service stressful experiences, to include feeling fear and 
helplessness that the TULUGA would be hit by incoming fire; 
experiencing fear of the ship exploding if hit because of 
aviation fuel aboard the ship, and fear of the ship being a 
target because it had it own escort ships and destroyers; and 
experiencing remorse and other feelings associated with the 
fire and destruction his ship caused, to include the death of 
women and children. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat. See Gaines v. West, 11 Vet. 
App. 353, 359 (1998);. Cohen v. Brown, 10 Vet. App. 128, 146-
47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. 3.304(f) (1999).  If, however, 
VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements.  See Cohen, 10 Vet. App. 
at 147; Zarycki, 6 Vet. App. at 98.

In this case, the veteran has not specifically asserted that 
he engaged in combat with the enemy, and the record does not 
suggest actual combat involvement.  His DD 214 lists his 
military occupational specialty with the U.S. Navy as 
MM4200/0000, with a related civilian occupation as Marine 
Mechanic, and does not indicate that that he received any 
awards specific to combat service.  The Board notes, however, 
that the veteran's military personnel file is not of record, 
and would be helpful in resolving the issue on appeal.

The Board also notes that, in a July 31, 1997 letter, the RO 
requested additional specific information about the veteran's 
claimed stressful in-service experiences and medical 
treatment, and requested that he submit any lay and medical 
statements on his behalf.  Although the veteran submitted 
statements from wife and his former wives and friends 
concerning his attitude and behavior since his return from 
Vietnam, he did not provide any additional information about 
his claimed in-service stressful experiences, and the RO did 
not take any further development in this regard.  The RO 
denied the veteran's claim on the basis that his claimed 
stressors could not be adequately verified.

The Board acknowledges that the general feelings that the 
veteran has expressed that are associated with his military 
experiences do not constitute experiences for purposes of 
determining whether the criteria for granting service 
connection for PTSD, and are not subject to independent 
verification.  The veteran also has not responded to the RO's 
effort to procure pecific evidence from him concerning his 
military experiences.  The Board finds, however, that the 
veteran should be given another opportunity to provide 
specific information regarding his in-service stressful 
experiences, to include any combat action, as well as an 
opportunity to submit evidence corroborating those 
experiences (to include written statements from fellow 
service-members and/or others who have knowledge of the 
events).  If the veteran does not provide corroborating 
evidence of his claimed stressors, but provides such 
additional necessary information as to permit independent 
verification of such stressors, the RO should undertake 
efforts to verify the veteran's experiences through all 
appropriate means. 

If, after undertaking additional development in this case, 
evidence is received corroborating either the veteran's 
combat participation or specific stressful incidents, a VA 
psychiatrist should be given the opportunity to examine the 
veteran and determine whether his PTSD is a result of any 
such in-service experiences.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  It is critically important that the psychiatrist 
or other qualified mental health provider who is designated 
to examine the veteran on remand be given an opportunity to 
review all of the relevant medical and other evidence on 
file, so the opinion the VA examiner gives is a fully 
informed one that takes into account the veteran's entire 
medical history and circumstances. See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991); Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993).  The Board also emphasizes that whether a verified 
stressor is sufficient to support a diagnosis of PTSD is a 
medical, not adjudicative, determination.  See Cohen, 10 Vet. 
App. at 140-142.

In light of the current state of the record, this case is 
REMANDED to the RO for the following:

1.  The RO should obtain and associate 
with the record all of the veteran's 
military personnel records.

2.  The RO should afford the veteran the 
opportunity to submit additional evidence 
and information in support of his claim 
for service connection for PTSD, to 
include statements from fellow 
servicemembers.  He should also be 
informed that alternative contemporaneous 
evidence such as letters home, news 
accounts, and private medical records can 
be submitted to help verify his claimed 
in-service stressful experiences.  He 
should be asked to provide any additional 
information possible regarding the 
stressful events claimed to have caused 
his PTSD.  The veteran should provide as 
much detailed information as possible 
including the dates, places, and detailed 
descriptions of events.  The veteran is 
advised that this information is 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran is hereby 
informed that the Court has held that 
asking him to provide underlying facts, 
such as the names of the individuals 
involved or the dates and the places 
where the claimed events occurred, does 
not constitute either an impossible or 
onerous burden.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

3.  If it is determined that the veteran 
has submitted evidence that sufficiently 
corroborates any of his claimed in- 
service stressful experiences, the RO 
should skip the development requested in 
paragraph 4 and proceed with paragraph 5.  
Otherwise, the RO should undertake 
development to independently corroborate 
the veteran's claimed in-service 
stressful experiences through all 
appropriate means, as indicated below.

4.  The RO's efforts to corroborate the 
veteran's claimed in-service stressful 
experiences, should include, but are not 
limited to, contacting the Department of 
Navy, National Archives and Records 
Administration (NARA), and the United 
States Armed Services Center for Research 
on Unit Records (Unit Records Center) at 
7798 Cissna Road, Suite 101, Springfield, 
VA 22150.  This may require that the RO 
first obtain the TULUGA's logs/or similar 
types of clarifying evidence and that the 
RO submit this information with any that 
is provided by the veteran, or others 
acting on his behalf, for consideration.

5.  The RO should prepare a report 
detailing the nature of any combat action 
(to which a purported stressor is 
related) and/or other stressful 
experience(s) that it has determined are 
established by the record.  This report 
is then to be added to the claims file.  
If no combat action (referred to above) 
or specific stressful experience been 
verified, then the RO should state so in 
its report, skip the development 
requested in paragraphs 6, and proceed 
with the development requested in 
paragraph 7.

6.  After the above development is 
completed, the veteran should be examined 
by a VA psychiatrist to determine whether 
it is at least as likely as not that his 
PTSD is a result of a stressor that 
occurred coincident with his service in 
the military.  Towards this end, the RO 
should provide to the examiner the report 
described in paragraph 5, above, and the 
examiner must be instructed that only the 
corroborated combat action/stressor(s) 
referred to there may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
explain how the diagnostic criteria of 
the Fourth Edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV) are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in- 
service stressors found to be established 
by the RO.  

It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA psychiatrist who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  The report of the 
examination must include the rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record. The report should 
be associated with the other evidence on 
file in the veteran's claims folder.

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD and 
adjudicate the claim for service 
connection for residuals of a back 
disability on a de nova basis on the 
basis of all pertinent evidence of 
record, and pertinent legal authority.  
The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

9.  If the benefits sought by the veteran 
continue to be denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the veteran's case is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



